White, Presiding Judge.
Appellant and one McRay were jointly charged by information with malicious mischief in wantonly shooting and killing a mare and a mule. The record fails to show that appellant, who was alone put upon trial, ever pleaded to said charge or that a plea of not guilty was entered for him. Without the plea there was no issue to try. (See authorities everywhere.)
This court suggested to the last, the nineteenth, Legislature the adoption of amendments to the Code of Procedure which would save reversals in a great majority of such cases (see Att’y Gen’l’s Report, 1885, pp. 20 and 21), but that body, doubtless in the interest of the public welfare, concluded it were better to let the law remain as it was. We have no option in the matter.
The judgment is reversed and cause remanded.

Iieversed and remanded.

[Opinion delivered May 29, 1885.]